DETAILED ACTION
This Office action is in response to the amendment filed 5/23/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 and 11-19 are pending. 
Claims 1-6 and 11-19 were elected without traverse in the Response to Restriction Requirement of 9/28/2021. Claims 20-24 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Tomlinson et al. (US 2020/0117728 A1) hereinafter Tomlinson et al. in view of Qiu et al. (US 2018/0253386 A1) hereinafter Qiu et al. in further view of Tan et al. (US 2018/0081565 A1) hereinafter Tan et al.
Regarding claim 1, Tomlinson et al. teaches a storage device comprising: 
a controller configured to: 
receive a plurality of key-value pairs (a sequence of kvsets (KVSET 1, KVSET 2, and KVSET 3) are added to parent node 700 over time Paragraph [0074]), 
separate a key from each of the plurality of key-value pairs and a value therefrom (KVSETs of the parent node comprise at least key blocks 705, 710 725, 730, 745 and value blocks 715, 720, 735, 740, 750 Paragraph [0074], see Fig 7A), and 
generate a first key stream by merging a key separated from the plurality of key-value pairs (the keys of KVSET is merged (i.e. compacted) into NEW KVSET 3 within the parent node Paragraph [0077] wherein “the data content of new key blocks 755, 760, 765 are contained within a single new key block of the KVSET3” Paragraph [0074] see Fig. 7A); and 
non-volatile memory configured to store the first key stream (KVS tree is stored in on data storage media implemented by a memory sub-system 110 [0072] which can be an SSD Paragraph [0037]), 
wherein the first key stream is stored, separately from the value separated from each of the plurality of key-value pairs, in the non-volatile memory (see Fig. 7A which shows the data content of new key blocks 755, 760, 765 are continued within a single new key block Paragraph [0074] and reference value blocks 715, 720, 740 Paragraph [0078]).  
While Tomlinson et al. teaches a host system, and receiving a plurality of key-value pairs over a period of time, Tomlinson et al. does not appear to teach the plurality of key-pairs are received from a host. However, Qiu et al.  teaches receive, from a host, a plurality of key-value pairs (a host generates an NVMe write command and sends the write command to a storage device, wherein the write command carries a value and a key corresponding to the value Paragraph [0097], wherein the write command can carry “a number of KV” Paragraph [0099]). 
The disclosures of Tomlinson et al. and Qiu et al., hereinafter TQ, are analogous art to the claimed invention because they are in the same field of endeavor of key-value stores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TQ before them, to modify the teachings of Tomlinson et al. to include the teachings of Qiu et al. since both TQ teach key-value solid state storage. Therefore it is applying a known technique (receiving a plurality of KV pairs from a host [0099] of Qiu et al.) to a known device (merging a plurality of keys from key-value pairs to obtain a merged key blocks [0073] of Tomlinson et al.) ready for improvement to yield predictable results (a plurality of KV pairs, sent by a host, are received [0099] of Qiu et al.), KSR, MPEP 2143.  
TQ does not appear to explicitly teach, however, Tan et al. teaches to store the key in a key buffer (Paragraph [0041], [0043] discusses parsing key-value commands and obtaining keys to be written into a buffer of the initiator, wherein a buffer allocated to a key may be referred to as a “key buffer” Paragraph [0209]) and the value in a value buffer (Paragraph [0041], [0043] discusses parsing key-value commands and obtaining values to be written into a buffer of the initiator, wherein a buffer allocated to a value may be referred to as a “value buffer” Paragraph [0209]). 
The disclosures of TQ and Tan et al., hereinafter TQT, are analogous art to the claimed invention because they are in the same field of endeavor of key-value stores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TQT before them, to modify the teachings of TQ to include the teachings of Tan et al. since TQT teach key-value solid state storage. Therefore it is applying a known technique (storing keys in a key buffer and values in a value buffer [0209] of Tan et al.) to a known device (merging a plurality of keys from key-value pairs to obtain a merged key blocks [0073] of Tomlinson et al.) ready for improvement to yield predictable results (a key buffer stores keys and a value buffer stores values [0209] of Tan et al.), KSR, MPEP 2143.  
Regarding claim 2, TQT teaches all of the features with respect to claim 1 as outlined above.
Qiu et al. further teaches wherein the controller is further configured to generate the first key stream by merging a key of a corresponding one of the plurality of key-value pairs with an index corresponding to a value of the corresponding one of the plurality of key-value pairs (the mapping relationship between key and metadata storage space is recorded, wherein the key itself is used as an index Paragraph [0122], thus, by merging a plurality of keys, at least one key and on index is effectively merged).  
Regarding claim 3, TQT teaches all of the features with respect to claim 1 as outlined above.
Tomlinson et al. further teaches wherein the controller, in response to a compaction command from the host (in a “key merge move operation” or a “k-spill compaction operation” Paragraph [0016]), reads the first key stream (KVSET 3 includes key block 705 and key block 710) and a second key stream from the non-volatile memory (KVSET 3 includes key block 725 and key block 730); generates a third key stream by merging the first key stream with the second key stream (the data content of “new key blocks 755, 760, 765” may be contained within a single new key block of the “NEW KVSET 3” see Fig. 7A [0076]); and stores the third key stream in the non-volatile memory (NEW KVSET 3 is stored within parent node 700 Paragraph [0077]).  
Regarding claim 4, TQT teaches all of the features with respect to claim 3 as outlined above.
Tomlinson et al. further teaches wherein the controller is further configured to generate a value stream by merging a plurality of values separated from the plurality of key-value pairs, and to store the value stream in the non- volatile memory, and the value stream is stored, separately from the first key stream, in the non-volatile memory (new value blocks 870, 875 880 are generated for the NEW KVSET 3 based on the merger of existing value blocks 815, 820, 835, 840, 850 Paragraph [0086]).  
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined supra.
Tomlinson et al. also teaches generating, by the controller, a value stream by extracting a value from each of the plurality of key-value pairs (key blocks 755, 760, 765 refer to VIDs 10, 11 and 21 (corresponding to existing value blocks 715, 720, 740) which are moved to the new KVSET 3 Paragraph [0078]-[0079]) and storing, by the controller, the value stream in the non-volatile memory (KVS tree is stored in on data storage media implemented by a memory sub-system 110 [0072] which can be an SSD Paragraph [0037]).
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined supra.
Claim 13 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined supra.
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined supra.
Allowable Subject Matter
Claims 5-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “wherein the controller generates the third key stream by merging first valid keys of the first key stream and second valid keys of the second key stream, and each of the first and second valid keys correspond to a value to which an erase command is not issued by the host, among values,” having a controller that generates the third key stream by merging valid keys of the respective first and second key streams is not taught by the prior art of record. The closest prior art of record is Boles et al. (US 2018/0225316 A1), which discloses key-value compaction and generally teaches garbage collecting a key-value set to remove obsolete data and that certain key-value pairs can be valid. However, GT in view of Boles et al. does not explicitly teach merging valid keys of the first key stream that corresponds to a value to which an erase command is not issued by the host with valid keys of the second key stream that also corresponds to a value which an erase command is not issued by the host.  Therefore, neither GT nor Boles, individually or in combination, disclose the claim limitations as a whole. Claim 6 would be allowable at least due to its dependency on claim 5.
Claim 15 recites substantially similar limitations as claim 5 and would therefore be allowable under the same rationale as claim 5. Claims 16-19 would be allowable at least due to its dependency on claim 15.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 11-12, 14-19 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant argues that the prior art does not teach the amended features of “… store the key buffer and the value in a value buffer.” Upon further consideration, a new ground(s) of rejection is made in view of Tan. Tan teaches storing keys in a key buffer and values in a value buffer [0209].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131

/JANE WEI/Primary Examiner, Art Unit 2139